Citation Nr: 1717085	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO. 16-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to September 1976 and from December 1976 to December 1980 with an honorable discharge, and from December 1980 to April 1984 with a dishonorable discharge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In September 2014 and January 2016, the Board remanded the claim to the RO for the purpose of providing the Veteran a Statement of the Case. See Manlincon v. West, 12 Vet. App. 238 (1999). The Veteran then perfected the appeal by submitting a VA Form 9 (Substantive Appeal) in February 2016, and the matter was returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a November 2004 rating decision, the RO denied service connection for a right earache. The Veteran did not initiate an appeal as to the denied claim. 

2. In a November 2009 rating decision, the RO denied the Veteran's application to reopen a claim service connection for a right earache. The Veteran did not initiate an appeal as to the denied claim.

3. In a September 2010 rating decision, the RO denied the Veteran's application to reopen a claim service connection for a right earache. The Veteran did not initiate an appeal as to the denied claim.

4. In an April 2014 rating decision, the RO denied the Veteran's application to reopen a claim service connection for a right earache. The Veteran did not initiate an appeal as to the denied claim.

5. The Veteran filed a claim for right ear hearing loss, which was construed as a claim for tinnitus, on April 18, 2014. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 18, 2014, for the grant of service connection for bilateral tinnitus have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

As the appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for bilateral tinnitus, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003 (separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA has secured or attempted to secure all relevant documentation. As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002). The issue of entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for bilateral tinnitus has been adequately developed. 38 U.S.C.A. §§ 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a). Any duties imposed on VA, including the duties to assist and to provide notification, have been met.

Earlier Effective Date for Bilateral Tinnitus

The Veteran seeks an effective date prior to April 18, 2014, for the grant of service connection for bilateral tinnitus. In various statements, the Veteran has argued for different effective dates including in November 2004, November 2010, and May 2012. 

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (emphasis added). 

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 
38 C.F.R. § 3.1(p). Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA. 38 C.F.R. §§ 3.157(b)(1)-(b)(3). Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought. 38 C.F.R. § 3.155(a). See Brannon v. West, 12 Vet. App. 32, 34 (1998).

Appellate review of a rating decision is initiated by a Notice of Disagreement and perfected by filing a completed Substantive Appeal (VA Form 9) once a Statement of the Case has been furnished. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. Failure to perfect an appeal renders a rating decision final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. A final decision is generally not subject to revision on the same factual basis. 38 C.F.R. § 3.104(a). 

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a). When a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date. Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality. Id.

On May 7, 2004, the Veteran filed a claim of service connection for a "right earache" through submission of a VA Form 21-526 (Veteran's Application for Compensation and/or Pension). The RO denied the claim, among others claims, in a November 2004 rating decision. In December 2004, the Veteran expressed disagreement with three issues denied by the RO in the November 2004 rating decision; however, he did not express disagreement with the denial of service connection for a right earache. As the Veteran did not initiate an appeal with respect to the right earache, the November 2004 decision became final. 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. The Veteran has not raised the issue of CUE with respect to the November 2004 rating decision.

On September 10, 2009, the Veteran filed an application to reopen a claim of service connection for a right earache. At that time, the Veteran re-submitted the VA Form 21-526 that he previously submitted in May 2004 with the disabilities for which he was seeking service connection highlighted, including "right earache." In an attached statement, the Veteran indicated that he experienced 30 percent hearing loss in his right ear. In a November 2009 rating decision, the RO denied the application to reopen a claim of service connection for a right earache, also claimed as a right ear condition. 

The Veteran did not initiate an appeal with respect to the November 2009 rating decision. The Board notes, however, that on June 1, 2010, the Veteran filed an application to reopen a claim of service connection for a right earache. The receipt of an application to reopen is not tantamount to a Notice of Disagreement. See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012). A Notice of Disagreement must express disagreement with a determination of the Agency of Original Jurisdiction and express a desire to contest the result. 38 C.F.R. § 20.201. While special wording is not required, the Notice of Disagreement must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). Neither the Veteran nor his representative expressed disagreement with the September 2009 rating decision or express a desire for appellate review. In the absence of an expression of the desire for appellate review, the Board finds that the Veteran did not file a Notice of Disagreement to the November 2009 rating decision. Therefore, the November 2009 determination became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. The Veteran has not raised the issue of CUE with respect to the November 2009 rating decision.

In a September 2010 rating decision, the RO denied, among other claims, the June 2010 application to reopen a claim of service connection for a right earache, also claimed as a right ear condition. In October 2010, the Veteran expressed disagreement with seven issues denied by the RO in the September 2010 rating decision; however, he did not express disagreement with the denial of the application to reopen a claim of service connection for a right earache. In November 2010, the Veteran re-submitted the VA Form 21-526 that he previously submitted in May 2004 with several disabilities circled, which corresponded to those listed in his Notice of Disagreement; the Veteran did not circle "right earache." As the Veteran did not initiate an appeal with respect to the right earache claim, the September 2010 decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. The Veteran has not raised the issue of CUE with respect to the September 2010 rating decision.

On January 13, 2014, the Veteran filed an application to reopen a claim of service connection for a right ear infection. In March 2014, in support of his application, the Veteran submitted a consultation report from a private otolaryngologist. The private consultation report reflects that the Veteran reported a recurrent history of ear infections and "longstanding progressive hearing loss" that began about 30 years prior. The private physician diagnosed sensorineural hearing loss, combined type, and otalgia. The private physician also noted that the Veteran denied tinnitus. 

In an April 2014 rating decision, the RO reopened the Veteran's claim of service connection for a right earache and infection, also claimed as a right ear condition, but denied the claim because the new and material evidence did not demonstrate a current ear infection, only a current symptom of ear pain. The RO then informed the Veteran that "if [he was] making a claim of service connection for hearing loss, [he should] contact [the] local VA Regional Office" to initiate such claim. 

On April 18, 2014, the Veteran filed a claim of service connection for "right ear hearing loss." Upon subsequent VA examination, the Veteran reported experiencing tinnitus since he was in the military. In a June 2014 rating decision, service connection was granted for bilateral tinnitus, effective April 18, 2014. As noted by the RO, the effective date of April 18, 2014, was provided as this was the date of his claim for hearing loss, which was sympathetically read to include a claim for tinnitus. 

In the July 2014 Notice of Disagreement, the Veteran indicated that the effective date should date back to 2004 when he initially filed his claim of service connection. He indicated that when he consulted with his then-representative, he described symptoms of ringing in his ears; however, when his representative completed the paperwork to file a claim of service connection (VA Form 21-526), she incorrectly characterized the claim as an "earache." He noted that once his claim was reopened "using the correct verbiage that adequately describe[d his] symptoms[, the claim] was approved as a service[-]connected injury." 

In the February 2016 Substantive Appeal (VA Form 9), the Veteran indicated that the effective date should be May 22, 2012. While it is unclear why the Veteran identified May 22, 2012, as the effective date, he reiterated his contention that "the VA employee who filled out the appl[ication] put down earache and not tinnitus which is what [he] told her [his] problem was." A review of the Veteran's claims file reveals no documentation dated by the Veteran or received by VA on May 22, 2012. 

In the October 2016 Statement of Accredited Representative in Appealed Case (statement in lieu of a VA Form 646), the Veteran's representative indicated that the effective date should be dated in November 2010, which, the representative believed, corresponds to the Veteran's claim of service connection for a right earache. The representative contended that since the RO sympathetically construed the Veteran's April 18, 2014 application for hearing loss to include a claim for tinnitus, then his prior claims for a right earache (in November 2010 and January 2014) should have also been similarly sympathetically construed. The representative identified the VA Form 21-526 submitted by the Veteran in November 2010 as the initial claim, and, therefore, indicated that the effective date of the grant of service connection should date back to November 2010. 

Despite the representative's contentions, the Veteran did not file a claim for a right earache in November 2010. As discussed above, the VA Form 21-526 submitted in November 2010 was submitted in conjunction with the October 2010 Notice of Disagreement following the September 2010 rating decision. This Notice of Disagreement specifically did not include the issue of service connection for a right earache. The VA Form 21-526, included the issue of "right earache" when it was originally submitted in May 2004; however, when it was submitted in November 2010, the Veteran circled several issues that corresponded to those listed on his October 2010 Notice of Disagreement; the Veteran did not circle "right earache." Therefore, the VA Form 21-526 submitted by the Veteran in November 2010 did not constitute a claim, and, as discussed above, was not considered a Notice of Disagreement with respect to this issue. 

The effective date for service connection is a legal determination that is dependent upon the law as applied to the undisputed facts regarding the dates of receipt of claim and the date entitlement arose. In the rating decision that granted service connection for bilateral tinnitus, the RO indicated that the effective date was based on the date of claim. The RO sympathetically construed the Veteran's claim of service connection for hearing loss, which was received on April 18, 2014, as a claim of service connection for bilateral tinnitus. While the Veteran and his representative contend that earlier claims should have also been sympathetically construed, these contentions overlook the fact that the November 2004, November 2009, and September 2010 rating decisions all became final when the Veteran did not initiate an appeal. Therefore, the claims associated with these rating decisions cannot serve as the current date of claim absent clear and unmistakable error. 

The remaining question, therefore, is whether the Veteran's application to reopen a claim for a right earache, claimed as a right ear infection, which was received in January 2014, could be sympathetically construed to include a claim of service connection for tinnitus. After a review of all the evidence, the Board finds that the evidence is against a finding that the January 2014 application to reopen a claim of service connection for a right earache reasonably should have included a claim of service connection for tinnitus. 

VA is required to read sympathetically a veteran's allegations in all benefits claims and apply all relevant laws and regulations. Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004). A veteran "is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits by referring to a body part or system that is disabled or by describing symptoms of the disability." DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); see also Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). However, tinnitus, due to the inherent subjective nature of the disability, is a disability capable of lay diagnosis. See Charles v. Principi, 16 Vet. App. 370 (2014); see also Dorland's Illustrated Medical Dictionary p.1930 (32nd ed. 2012) (defining tinnitus as "a noise in the ears, such as ringing, buzzing, roaring, or clicking" and noting that the usual type is subjective "in which the sound cannot be heard by an examiner or measured by objective instruments."). 

The first indication in the record that the Veteran experienced tinnitus is found in the June 2014 VA examination report. Prior to the examination, the Veteran made no statement in connection with any of his claims in which he described symptoms of tinnitus. VA treatment records prior to the examination reflect no symptoms of or treatment for tinnitus. The March 2014 private otolaryngologist consultation report submitted in connection with the January 2014 application to reopen service connection indicated that the Veteran specifically denied tinnitus. While the Veteran contends that he described symptoms of tinnitus to his former representative in the context of earlier claims, VA is limited to evidence contained in the record, which includes only claims for an earache and ear infections. There are no statements or other evidence in the record prior to April 2014 that reasonably suggest that the Veteran experienced symptoms of tinnitus. Therefore, the Board finds that the January 2014 application to reopen a claim of service connection for an earache did not reasonably include a claim of service connection for bilateral tinnitus. As a result, the Board finds that the date of claim can be no earlier than April 18, 2014, the date of the Veteran's claim for hearing loss. 

As the effective date of the grant of service connection has already been established as the date of claim, VA regulations do not provide for an effective date for the grant of service connection earlier than April 18, 2014. The Board is bound by the law, including the relevant statutes and regulations discussed above. The Board does not have authority to grant benefits because it might perceive the result to be equitable. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). There is no earlier date on which a service connection claim, either formal or informal, can be inferred. The effective date law and regulation provide that either the date of receipt of the claim for compensation or the date entitlement arose, whichever is later, is the proper effective date for the grant of service connection. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

Thus, after careful consideration of all the evidence, the Board finds that the earliest possible effective date for the grant of service connection for bilateral tinnitus is April 18, 2014, the date of the claim of service connection for hearing loss. Based on this finding, the appeal for an effective date earlier than April 18, 2014, for service connection for bilateral tinnitus must be denied. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). In cases such as this, where the law is dispositive and the case is dependent upon undisputed facts, the claim should be denied because of the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than April 18, 2014, for the grant of service connection for bilateral tinnitus is denied. 




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


